DETAILED ACTION
Response to Arguments
Applicant's arguments with respect to claims 1, 6, 8-10, 15, 17, 18, 21-32 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-10, 15, 17, 18, 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. (U.S. Patent Number: 7,693,530) in view of Bouthemy (U.S. Patent Application Number: 2012/0166652).
Consider claim 1; McKinney discloses a method for restricting access of a terminal device, comprising: 
receiving (col. 6, lines 38-47), by an access network device (e.g. base station), a second identifier (e.g. MAC address) from a security function network element [e.g. REMS (col. 6, lines 5-11)], wherein the second identifier (e.g. MAC address) is used to identify a terminal device having one or more abnormal behaviors [e.g. blacklisted (col. 6, lines 51-59)]; 
adding (col. 7, lines 15-25), by the access network device (e.g. base station), a restriction indication to a context of the terminal device based on the second identifier (e.g. MAC address) (col. 7, lines 15-25), wherein the restriction indication is used to indicate that the terminal device is a terminal device whose access needs to be restricted [e.g. blacklisted (col. 7, lines 15-25)]; 
receiving, by the access network device (e.g. base station), a first identifier from the terminal device (e.g. MAC address) (col. 6, lines 38-47; col. 7, lines 57-59), wherein the first identifier is used to identify the terminal device (col. 6, lines 38-47; col. 7, lines 57-59); 
obtaining, by the access network device (e.g. base station), the access stratum context of the terminal device based on the first identifier (e.g. MAC address) (col. 6, lines 51-59; col. 7, lines 39-44); and 
in response to determining that the access stratum context of the terminal device comprises the restriction indication [e.g. blacklisted (col. 6, lines 51-59; col. 7, lines 39-44)], sending, by the access network device (e.g. base station), a cause value to the terminal device (col. 7, lines 53-56, 59-63), wherein the cause value indicates to access the network again after waiting for a specified duration (col. 7, lines 53-56, 59-63).
McKinney discloses the claimed invention except: releasing, by the access network device, a connection from the network to the terminal device.
In an analogous art Bouthemy discloses releasing, by the access network device (e.g. P-CSCF), a connection from the network to the terminal device (par. 17, lines 20-30).
It is an object of McKinney’s invention to provide a method of efficiently managing network resources. It is an object of Bouthemy’s invention to provide a method of routing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKinney, by including releasing a connection, as taught by Bouthemy, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 6, as applied in claim 1; McKinney discloses starting, by the access network device, a timer (col. 7, lines 53-63); and restricting, by the access network device (e.g. base station), the access of the terminal device for a duration of the timer [e.g. back off (col. 7, lines 53-56)].
Consider claim 8, as applied in claim 1; McKinney discloses receiving, by the access network device, a first message from the security function network element, wherein the first message comprises the second identifier, and the first message is used to indicate that the terminal device is a terminal device whose access needs to be restricted; or receiving, by the access network device (e.g. base station), the second identifier [e.g. MAC address (col. 6, lines 38-47)] and indication information (col. 6, lines 51-59) that are from the security function network element [e.g. REMS (col. 6, lines 5-11)], wherein the indication information is used to indicate that the terminal device is a terminal device whose access needs to be restricted (col. 6, lines 51-59).
Consider claim 9, as applied in claim 1; McKinney discloses the cause value further indicates that a reason for restricting the access of the terminal device is a security reason [e.g. network failures (col. 6, lines 20-29)].
Consider claim 10; McKinney discloses an apparatus, comprising: 
a receiving unit to receive (col. 6, lines 38-47) a second identifier (e.g. MAC address) from a security function network element [e.g. REMS (col. 6, lines 5-11)], wherein the second identifier (e.g. MAC address) is used to identify a terminal device having one or more abnormal behaviors [e.g. blacklisted (col. 6, lines 51-59)]; 
a processing unit (col. 9, lines 48-51) to add a restriction indication to a context of the terminal device based on the second identifier (e.g. MAC address) (col. 7, lines 15-25), wherein the restriction indication is used to indicate that the terminal device is a terminal device whose access needs to be restricted [e.g. blacklisted (col. 7, lines 15-25)]; 
the receiving unit to receive a first identifier from a terminal device (e.g. MAC address) (col. 6, lines 38-47; col. 7, lines 57-59), wherein the first identifier is used to identify the terminal device (col. 6, lines 38-47; col. 7, lines 57-59);
 the processing unit to obtain the access stratum context of the terminal device based on the first identifier (e.g. MAC address) (col. 6, lines 51-59; col. 7, lines 39-44); and 
if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the access stratum context of the terminal device comprises the restriction indication [e.g. blacklisted (col. 6, lines 51-59; col. 7, lines 39-44)], send a cause value to the terminal device (col. 7, lines 53-56, 59-63), wherein the cause value indicates to access the network again after waiting for a specified duration (col. 7, lines 53-56, 59-63);
wherein the processing unit is further configured to: after the receiving unit receives the second identifier from the security function network element [e.g. REMS (col. 6, lines 5-11)], and before the receiving unit receives the first identifier from the terminal device (e.g. MAC address) (col. 6, lines 38-47; col. 7, lines 57-59).
McKinney discloses the claimed invention except: releasing a connection from the network to the terminal device.
In an analogous art Bouthemy discloses releasing a connection from the network to the terminal device (par. 17, lines 20-30).
It is an object of McKinney’s invention to provide a method of efficiently managing network resources. It is an object of Bouthemy’s invention to provide a method of routing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKinney, by including releasing a connection, as taught by Bouthemy, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 15, as applied in claim 10; McKinney discloses start a timer (col. 7, lines 53-63) after the receiving unit receives the second identifier (e.g. MAC address) (col. 6, lines 38-47) from the security function network element [e.g. REMS (col. 6, lines 5-11)] after the receiving the second identifier (e.g. MAC address) (col. 6, lines 38-47) that is from the security function network element [e.g. REMS (col. 6, lines 5-11)]; and when the timer does not time out, restrict the access of the terminal device [e.g. back off (col. 7, lines 53-56)].
Consider claim 17, as applied in claim 10; McKinney discloses receiving a first message from the security function network element, wherein the first message comprises the second identifier, and the first message is used to indicate that the terminal device is a terminal device whose access needs to be restricted; or receiving the second identifier [e.g. MAC address (col. 6, lines 38-47)] and indication information (col. 6, lines 51-59) that are from the security function network element [e.g. REMS (col. 6, lines 5-11)], wherein the indication information is used to indicate that the terminal device is a terminal device whose access needs to be restricted (col. 6, lines 51-59).
Consider claim 18, as applied in claim 10; McKinney discloses the cause value further indicates that a reason for restricting the access of the terminal device is a security reason [e.g. network failures (col. 6, lines 20-29)].
	Consider claim 21, as applied in claim 1; Bouthemy discloses the access stratum context includes a security capability of the terminal device and a plurality of security algorithms for communication between the terminal device and the access network device (par 17, lines 20-30).
Consider claim 22, as applied in claim 21; Bouthemy discloses the plurality of security algorithms include an integrity protection algorithm and an encryption algorithm (par. 17, lines 25-30).
Consider claim 23, as applied in claim 1; McKinney discloses the access stratum context is reserved after the access network device suspends the terminal device (col. 7, line 57 – col. 8, line 2).
Consider claim 24, as applied in claim 1; McKinney discloses the terminal device is in an inactive state or in a connected state (col. 7, lines 53-63).
Consider claim 25, as applied in claim 1; McKinney discloses the one or more abnormal behaviors includes one or more of a signaling anomaly, a traffic anomaly, or a service anomaly that occurs on the terminal device (col. 7, lines 15-18).
Consider claim 26, as applied in claim 10; Bouthemy discloses the access stratum context includes a security capability of the terminal device and one or more security algorithms for communication between the terminal device and the apparatus (par 17, lines 20-30).
Consider claim 27, as applied in claim 10; McKinney discloses the terminal device is in an inactive state or in a connected state (col. 7, lines 53-63).
Consider claim 28, as applied in claim 10; McKinney discloses the one or more abnormal behaviors includes one or more of a signaling anomaly, a traffic anomaly, or a service anomaly that occurs on the terminal device (col. 7, lines 15-18).
Consider claim 29; McKinney discloses a non-transitory computer readable medium that stores program instructions for restricting access of a terminal device to a network, wherein the program instructions, when executed by a processor of an access network device in the network, cause the access network device to perform operations comprising:
receiving (col. 6, lines 38-47) a second identifier (e.g. MAC address) from a security function network element [e.g. REMS (col. 6, lines 5-11)], wherein the second identifier (e.g. MAC address) is used to identify a terminal device having one or more abnormal behaviors [e.g. blacklisted (col. 6, lines 51-59)]; 
adding (col. 7, lines 15-25) a restriction indication to a context of the terminal device based on the second identifier (e.g. MAC address) (col. 7, lines 15-25), wherein the restriction indication is used to indicate that the terminal device is a terminal device whose access needs to be restricted [e.g. blacklisted (col. 7, lines 15-25)]; 
receiving a first identifier from the terminal device (e.g. MAC address) (col. 6, lines 38-47; col. 7, lines 57-59), wherein the first identifier is used to identify the terminal device (col. 6, lines 38-47; col. 7, lines 57-59); 
obtaining the access stratum context of the terminal device based on the first identifier (e.g. MAC address) (col. 6, lines 51-59; col. 7, lines 39-44); and 
in response to determining that the access stratum context of the terminal device comprises the restriction indication [e.g. blacklisted (col. 6, lines 51-59; col. 7, lines 39-44)], sending, by the access network device (e.g. base station), a cause value to the terminal device (col. 7, lines 53-56, 59-63), wherein the cause value indicates to access the network again after waiting for a specified duration (col. 7, lines 53-56, 59-63).
McKinney discloses the claimed invention except: releasing, by the access network device, a connection from the network to the terminal device.
In an analogous art Bouthemy discloses releasing, by the access network device (e.g. P-CSCF), a connection from the network to the terminal device (par. 17, lines 20-30).
It is an object of McKinney’s invention to provide a method of efficiently managing network resources. It is an object of Bouthemy’s invention to provide a method of routing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKinney, by including releasing a connection, as taught by Bouthemy, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 30, as applied in claim 29; McKinney discloses after the receiving, by the access network device (e.g. base station), the second identifier that is from the security function network element [e.g. REMS (col. 6, lines 5-11)], starting, by the access network device, a timer (col. 7, lines 53-63); and restricting, by the access network device (e.g. base station), the access of the terminal device for a duration of the timer [e.g. back off (col. 7, lines 53-56)].
Consider claim 31, as applied in claim 29; McKinney discloses receiving, by the access network device, a first message from the security function network element, wherein the first message comprises the second identifier, and the first message is used to indicate that the terminal device is a terminal device whose access needs to be restricted; or receiving, by the access network device (e.g. base station), the second identifier [e.g. MAC address (col. 6, lines 38-47)] and indication information (col. 6, lines 51-59) that are from the security function network element [e.g. REMS (col. 6, lines 5-11)], wherein the indication information is used to indicate that the terminal device is a terminal device whose access needs to be restricted (col. 6, lines 51-59).
Consider claim 32, as applied in claim 29; McKinney discloses the cause value further indicates that a reason for restricting the access of the terminal device is a security reason [e.g. network failures (col. 6, lines 20-29)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
               Primary Examiner, Art Unit 2646